       Case: 3:19-cv-00296-jdp Document #: 63 Filed: 06/26/20 Page 1 of 10



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 IKON TRANSPORTATION SERVICES, INC.,

                             Plaintiff,
        v.                                                       OPINION and ORDER

 TEXAS MADE TRUCKIN, LLC a/k/a ALFREDO                                19-cv-296-jdp
 RODRIGUEZ d/b/a FREDDY’S FREIGHT,

                             Defendant.


       This case concerns a shipment of goods that was damaged when it fell off a flatbed truck

while it was still on the property of the manufacturer and shipper, Advanced Containment

Systems, Inc. Plaintiff IKON Transportation Services, Inc. is the transportation broker that

arranged the shipment. IKON sued Advanced Containment Systems and Freddy’s Freight, the

trucking company responsible for the flatbed truck. Advanced Containment Systems has been

dismissed from the case for lack of personal jurisdiction. So the issue now is whether Freddy’s

Freight must reimburse IKON the $91,615.00 it paid for the damaged cargo.

       IKON has moved for summary judgment, asserting that it is entitled to judgment under

both federal statutory law and its broker-carrier agreement with Freddy’s Freight. Dkt. 47. The

summary judgment briefing left some legal issues unaddressed, so the court held a hearing on

the motion on June 22, 2020. Now with the benefit of the parties’ supplemental arguments,

the court will deny IKON’s motion. IKON forfeited the federal claim by failing to plead it or

otherwise put Freddy’s Freight on notice of it before summary judgment. And IKON’s breach-

of-contract claim hinges on disputed issues of fact, which can’t be resolved at summary

judgment. So the case will proceed to trial on IKON’s breach-of-contract claim.
        Case: 3:19-cv-00296-jdp Document #: 63 Filed: 06/26/20 Page 2 of 10



                                   UNDISPUTED FACTS

       The following facts are undisputed.

       Plaintiff IKON Transportation Services, Inc. is a Wisconsin corporation with its

principal place of business in Janesville, Wisconsin. It provides transportation brokerage

services, which means that it arranges for transportation of goods for its customers. Defendant

Texas Made Truckin, LLC, which does business under the name Freddy’s Freight, is a limited

liability company whose sole member is Alfredo Rodriguez, a citizen of Texas. Freddy’s Freight

is a trucking company and licensed carrier of products for interstate shipment.

       In 2017, IKON retained Freddy’s Freight to transport freight for IKON’s customers.

Under their broker-carrier agreement, Freddy’s Freight generally agreed to assume liability for

loss or damage of freight while it was in Freddy’s Freight’s custody and control. Dkt. 50-2,

¶ 12. But there were exceptions to the general rule, mainly when freight was held up for reasons

beyond Freddy Freight’s control, when Freddy’s Freight would liable only if it were negligent.

Id. ¶ 11.

       IKON enlisted Freddy’s Freight to transport two “containment systems,” which

resemble large, reinforced dumpsters. Dkt. 50-3, at 14–16. The shipment was to be picked up

at Advanced Containment Systems’s facility and delivered to a site in Kentucky for the United

States Department of Defense. On March 13, 2018, Rodriguez, on behalf of Freddy’s Freight,

arrived at Advanced Containment Systems’s loading dock in Houston, Texas with a semi-

tractor and flatbed trailer. Employees of Advanced Containment Systems placed the

containment systems onto the trailer. Rodriguez signed the bill of lading on behalf of Freddy’s

Freight. See Dkt. 50-1. After Rodriguez signed the bill of lading, he began the process of

securing the containment systems to the trailer. But before he could finish securing the load,


                                               2
       Case: 3:19-cv-00296-jdp Document #: 63 Filed: 06/26/20 Page 3 of 10



someone from Advanced Containment Systems directed him to move the truck to another

location on the premises. Rodriguez protested, asserting that he needed to secure the shipment

before moving the truck, but Advanced Containment Systems insisted. At that second location,

the two unsecured containers slipped off the trailer, damaging them.

       Advanced Containment Systems filed a claim with the Department of Defense and

recovered the value of the cargo from the government. The government, in turn, issued a claim

against IKON for $91,615.00. IKON paid that sum and then attempted to recover it from

Freddy’s Freight and Advanced Containment Systems. When those attempts failed, IKON filed

suit against them in state court in Rock County, Wisconsin. Advanced Containment Systems

removed the case to this court and moved to dismiss the claims against it for lack of personal

jurisdiction. The court granted the motion, Dkt. 46, leaving Freddy’s Freight as the sole

defendant.

       This court has subject matter jurisdiction under 28 U.S.C. § 1332 because IKON is a

citizen of Wisconsin, Freddy’s Freight is a citizen of Texas, and the amount in controversy

exceeds $75,000.



                                         ANALYSIS

       IKON contends that it is entitled to summary judgment on two grounds. First, it says

that Freddy’s Freight is liable under the Carmack Amendment to the Interstate Commerce Act,

which allows shippers to sue carriers for “the actual loss or injury to the property caused by”

the carrier. 49 U.S.C. § 14706(a)(1). Second, IKON says that Freddy’s Freight is liable for the

damage to the shipment under the parties’ broker-carrier agreement.




                                              3
       Case: 3:19-cv-00296-jdp Document #: 63 Filed: 06/26/20 Page 4 of 10



       Summary judgment is appropriate if the moving party “shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). In reviewing IKON’s motion for summary judgment, the court construes all

facts and draws all reasonable inferences in favor of Freddy’s Freight. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986). If no reasonable juror could find for Freddy’s Freight based on

the evidence in the record, then summary judgment is appropriate. Martinsville Corral, Inc. v.

Soc’y Ins., 910 F.3d 996 (7th Cir. 2018) (citations omitted).

A. Carmack Amendment claim

       The Carmack Amendment, 49 U.S.C. § 14706, provides a nationally uniform scheme

of carrier liability for goods lost or damaged in interstate transit. It was enacted in 1906 to

supersede “the disparate schemes of carrier liability that existed among the states, some of

which allowed carriers to limit or disclaim liability, others that permitted full recovery.” REI

Transp., Inc. v. C.H. Robinson Worldwide, Inc., 519 F.3d 693, 697 (7th Cir. 2008) (citing Adams

Express Co. v. Croninger, 226 U.S. 491, 505 (1913)). The Carmack Amendment establishes a

default rule making carriers of an interstate shipment “liable to the person entitled to recover

under the receipt or bill of lading,” who may bring suit in state or federal court against the

carrier for the “actual loss or injury to the property” sustained in the course of the interstate

shipment. 49 U.S.C. § 14706 (a)(1), (d)(3). Under this regime, a shipper can be “confident

that the carrier will be liable for any damage that occurs to its shipment,” and “a carrier can

accurately gauge, and thus insure against, any liability it may face when it agrees to carry

something.” REI Transp., 519 F.3d at 697.

       Freddy’s Freight says that IKON forfeited the Carmack Amendment claim by failing to

plead it or otherwise provide notice that it intended to seek relief under the Carmack


                                                4
        Case: 3:19-cv-00296-jdp Document #: 63 Filed: 06/26/20 Page 5 of 10



Amendment. Although IKON cited 49 U.S.C. § 1404(b) in the “Facts Related to Jurisdiction”

section of its amended complaint, Dkt. 15, ¶ 11, IKON did not mention or allude to any federal

statutory claim in enumerating the five counts it purported to assert against the various

defendants then in the case, all of which were state-law causes of action. See id. ¶¶ 35–55

(pleading indemnification, negligent misrepresentation, unjust enrichment, and two counts of

negligent breach of contract). IKON asserted a single cause of action against Freddy’s Freight,

which it styled as “negligent breach of contract,” and the paragraphs discussing it made clear

that the crux of the claim was Freddy’s Freight’s alleged breach of the broker-carrier agreement.

See id. ¶¶ 35–38. IKON didn’t raise the Carmack Amendment claim until its summary

judgment brief.

       Although a complaint need not identify specific legal theories, “pleading is still vitally

important to inform the opposing party of the grounds upon which a claim rests; a complaint

is adequate only if it fairly notifies a defendant of matters sought to be litigated.” Conner v. Ill.

Dep’t of Natural Res., 413 F.3d 675, 679 (7th Cir. 2005). IKON says that Freddy’s Freight had

adequate notice of the Carmack Amendment claim because the broker-carrier agreement was

“entirely consistent” with the Carmack Amendment and contained no express waiver of the

rights or remedies it provided. Dkt. 55, at 3. But that’s not sufficient. As IKON acknowledged

at the motion hearing, the Carmack Amendment “generally preempts separate state-law causes

of action that a shipper might pursue against a carrier for lost or damaged goods.” REI Transp.,

519 F.3d at 697. So when IKON pleaded a breach-of-contract claim, Freddy’s Freight would

have had no reason to know that IKON was also contemplating a claim under the Carmack

Amendment. What’s more, in response to a show-cause order from this court regarding

diversity of citizenship, Dkt. 41, IKON voluntarily dismissed the defendant (an insurer) whose


                                                 5
       Case: 3:19-cv-00296-jdp Document #: 63 Filed: 06/26/20 Page 6 of 10



presence raised jurisdictional concerns. Dkt. 44. This suggested that, like defendants and the

court, IKON was proceeding on the assumption that this court’s jurisdiction was based solely

on diversity rather than any federal cause of action. IKON did not provide Freddy’s Freight

with fair notice of the Carmack Amendment claim, so that claim is not properly in the case.

       In a footnote to its reply brief, IKON asks for permission to amend its complaint to add

the claim should the court conclude that IKON failed to adequately plead it. Dkt. 55, at 3 n.1.

It says that Freddy’s Freight hasn’t been prejudiced by the tardy assertion of a Carmack

Amendment claim because it was able to address the claim in its opposition to summary

judgment. But the test for liability under the Carmack Amendment differs from the test for

liability under the parties’ broker-carrier agreement. See REI Transp., 519 F.3d at 699

(discussing the elements of a Carmack Amendment claim). Freddy’s Freight lacked notice that

IKON was going to subject it to that test until summary judgment, giving it no prior

opportunity to prepare a defense and, perhaps, challenge the Carmack Amendment claim with

its own motion for summary judgment. The court should “freely give leave [to amend] when

justice so requires,” Fed. R. Civ. P. 15(a)(2), but IKON’s request comes far too late. IKON has

forfeited any claim to relief under the Carmack Amendment by failing to provide notice of it

until summary judgment.1 See Clancy v. Office of Foreign Assets Control of U.S. Dep’t of Treasury,




1
  Even if the claim weren’t forfeited, the court would still deny summary judgment on it. A
carrier can rebut the presumption of liability under the Carmack Amendment by showing that
it was free from negligence and that the damage to the cargo was due to an act of the shipper.
Allied Tube & Conduit Corp. v. S. Pac. Transp. Co., 211 F.3d 367, 369 n.2 (7th Cir. 2000). As
explained below, these matters are disputed. A reasonable jury could conclude that the damage
was due to a negligent act of the shipper: no one disputes that but for Advanced Containment
Systems’s order, Freddy’s Freight would not have moved the truck with the cargo unsecured.
Dkt. 57, ¶ 10.


                                                6
        Case: 3:19-cv-00296-jdp Document #: 63 Filed: 06/26/20 Page 7 of 10



559 F.3d 595, 606 (7th Cir. 2009) (district court did not abuse its discretion in declining to

reach claim raised for the first time at summary judgment); Conner, 413 F.3d at 679 (same).

B. Breach-of-contract claim

       That leaves IKON’s claim for breach of contract. Parts of the parties’ broker-carrier

agreement puts Freddy’s Freight in the position of insurer, assigning it liability for any loss or

damage to cargo occurring while that cargo is in Freddy’s Freight’s custody or control. See

Dkt. 50-2, ¶ 12 (“Carrier hereby assumes all liability for loss and damage while such

commodities are in Carrier’s custody or control.”); ¶ 11 (“Carrier shall be liable to

consignor/shippers, consignee/receivers, and/or owners of Freight for loss or damage to any

property transported from the time the Freight is loaded upon Carrier’s equipment until said

Freight is delivered to the designated consignee/receiver.”). But there are important exceptions

to the general rule. As relevant here, the agreement provides that Freddy’s Freight is liable only

for its own negligence “for loss, damage, or delay occurring while the property is stopped and

held in transit upon the request of consignor/shipper, owner, or party entitled to make such a

request.” Id.

       The parties’ summary judgment arguments focus exclusively on whether Freddy’s

Freight was negligent in driving across Advanced Containment Systems’s freight yard with

unsecured cargo. But under Wisconsin law, “[q]uestions of negligence are rarely susceptible to

resolution on motions for summary judgment.” Madison Newspapers, Inc. v. Pinkerton’s Inc., 200

Wis. 2d 468, 478, 545 N.W.2d 843, 848 (Ct. App. 1996).2




2
 The broker-carrier agreement provides that it “shall be construed and enforced in accordance
with the laws of the State of Wisconsin,” Dkt. 50-2, ¶ 19, so the court applies Wisconsin law.


                                                7
       Case: 3:19-cv-00296-jdp Document #: 63 Filed: 06/26/20 Page 8 of 10



       The facts submitted by the parties are largely undisputed. But those facts don’t establish

that this is one of those rare cases in which the court can decide negligence as a matter of law.

The circumstances of Advanced Containment Systems’s order that Rodriguez move the truck

prior to securing the load aren’t clear: What was the nature of the order? Who communicated

it and how? Could Rodriguez realistically have refused to comply? Nor is there evidence

sufficient to establish why exactly the containment systems fell off the truck. It appears from

photos of the accident’s aftermath that the containment systems were heavy with stable,

rectangular bases. See Dkt. 50-3, at 14–16, 18–22. It isn’t self-evident that driving a short

distance across a well-maintained freight yard would pose an unreasonable risk of such cargo

falling off a flatbed, even if unsecured. An incident report in the record says that the cargo “fell

off the truck after taking a turn,” which could support an inference that Rodriguez was

negligent in the way he operated the truck. Id. at 12. But the photos show the truck in a narrow

corridor on the edge of the freight yard, not on a curve. Id. at 19. From the photos, it appears

that the cargo may have tipped off the truck due to uneven terrain, see, e.g., id. at 20, which

suggests negligent maintenance by Advanced Containment Systems. The court cannot

conclude, with these many unknown facts, that Freddy’s Freight was negligent as a matter of

law.

       So IKON isn’t entitled to summary judgment on a negligence-based theory. But what

about the provisions of the contract that impose essentially strict liability on Freddy’s Freight

for loss or damage occurring while the cargo is under its custody or control? Although IKON

listed these provisions in passing in its summary judgment brief, see Dkt. 48, at 6, neither party

developed an argument about how the provisions apply in this case. The court asked the parties

to address their application at the motion hearing.


                                                 8
       Case: 3:19-cv-00296-jdp Document #: 63 Filed: 06/26/20 Page 9 of 10



       At the hearing, Freddy’s Freight asserted that the strict liability provisions in the

contract don’t apply because the cargo was not yet in its “custody or control” at the time of

the accident. Rather, Advanced Containment Systems still had control of the containment

systems, as demonstrated by the fact that it assumed authority to order Freddy’s Freight what

to do and where to go with the load. Freddy’s Freight also noted that the broker-carrier

agreement provides that when “the property is stopped and held in transit upon the request of

the consignor/shipper,” Freddy’s Freight is only liable for its own negligence. Dkt. 50-2, ¶ 11.

When Advanced Containment Systems commanded Rodriguez to move the cargo to another

location on its premises, a reasonable jury could find that the cargo was held at the direction

of Advanced Containment Systems. If so, whether the broker-carrier agreement was breached

turns again on the disputed matter of negligence.

       IKON took the opposite position. It argued that Freddy’s Freight took custody or

control of the cargo when it signed the bill of lading, and that the exception in the broker-

carrier agreement for damage occurring while the cargo is stopped and held in transit at the

shipper’s request has no application in this case. Rodriguez’s signing the bill of lading indicates

that Freddy’s Freight received the containment systems in good condition at the time. See Dkt.

50-2, ¶ 7 (“The Bill of Lading shall be exclusive evidence of the receipt of such goods by Carrier

in good order and condition and stated count/quantity unless otherwise specifically noted on

the face thereof.”). But reasonable jurors could disagree about whether Freddy’s Freight

actually had “control” over the cargo at the time of the accident. The parties agreed that

Rodriguez would not have moved the truck but for the order from Advanced Containment

Systems, see Dkt. 57, ¶ 10, which suggests that Advanced Containment Systems was still

wielding control over the cargo when the accident occurred.


                                                9
       Case: 3:19-cv-00296-jdp Document #: 63 Filed: 06/26/20 Page 10 of 10



       On this evidentiary record, it is not established beyond genuine dispute that Freddy’s

Freight was negligent, or that it would be subject to strict liability under the broker-carrier

agreement. Because IKON hasn’t demonstrated that it is entitled to judgment as a matter of

law on its breach-of-contract claim, the matter will need to be decided at trial.



                                            ORDER

       IT IS ORDERED that plaintiff IKON Transportation Services, Inc.’s motion for

summary judgment, Dkt. 47, is DENIED.

       Entered June 26, 2020.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                               10
